Holmes, J.,
dissenting. To be successful herein, appellant has the burden of showing a clear legal right to a writ of mandamus. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141 [40 O.O.2d 141]. In my view, appellant has not satisfied his burden of proof and, therefore, I dissent.
In his medical report, Dr. Warren D. Long reported a finding of irregular functioning of appellant’s lower extremities, as well as a history of other physical problems not related to appellant’s allowed condition. In addition, Dr. Stephen H. Hochschuler noted similar findings with regard to appellant’s legs. This evidence warrants a conclusion by the commission that, while appellant might have been totally disabled, his conditions other than the one recognized contributed to this disability.
Accordingly, I would affirm the judgment of the court of appeals.